Citation Nr: 1435938	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to December 9, 2011, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1997 to August 2000.

This case initially stems from the Veteran's claim for increased evaluation filed October 15, 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability.  The Veteran timely appealed that decision.  

During the appeal, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective December 9, 2011-the date of his most recent VA examination-in an April 2012 rating decision.  The Board has therefore characterized the increased evaluation claim as above in order to comport with this award of benefits.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in December 2011.  In his August 2012 hearing, the Veteran testified that his lumbar spine has gotten progressively worse, to include at that time urinary/bladder issues as well as tightness in his legs.  The Board notes that these symptoms were not addressed in the December 2011 examination; therefore, the Board finds that it appears there has been a potential worsening of the Veteran's lumbar spine symptomatology since his last VA examination and a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Also on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Bronx VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability and any associated neurological symptoms, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of the Veteran's lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or not.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(d) Whether the Veteran has any associated intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to particularly include any associated bladder or bowel impairment, and/or presence of radiculopathy.  

The nerves affected by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  The examiner should additionally evaluate any urinary or bowel impairment present as appropriate.

The examiner should finally address what, if any, effect the Veteran's lumbar spine disability has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability preclude substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



